Exhibit 10.3

EXECUTION COPY

FIFTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of June 22, 2011, is entered into among
FLEETCOR FUNDING LLC (the “Seller”), FLEETCOR TECHNOLOGIES OPERATING COMPANY,
LLC (the “Servicer”), the various Purchaser Agents, Conduit Purchasers and
Related Committed Purchasers listed on the signature pages hereto and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrator (in such capacity, the
“Administrator”).

BACKGROUND

A. The parties hereto are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of October 29, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

B. The parties hereto desire to amend the Receivables Purchase Agreement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

1.1 Exhibit I to the Receivables Purchase Agreement is amended by deleting the
definition of “Change in Control” as it appears therein and replacing it in its
entirety with the following:

“Change in Control” means either of the following: (I) FleetCor ceases to own,
directly or indirectly, (a) 100% of the capital stock of the Seller free and
clear of all Adverse Claims other than the pledge of any such interest therein
of FleetCor solely pursuant to (i) the Credit Facility and related documents and
(ii) any credit or financing facility entered into in complete substitution of
or replacement for the Credit Facility, in either case, if the lenders or
finance providers with respect to which (A) require an assignment of such equity
interest, (B) are parties reasonably acceptable to the Administrator and
(C) agree in writing to the terms of a letter agreement in substantially the
form of Annex G hereto or (b) a majority of the capital stock, membership
interest or other equity interest of any Originator (other than FleetCor) free
and clear of all Adverse Claims other than the pledge thereof under the Credit
Facility or any credit or financing facility entered into in complete
substitution of or replacement for the Credit Facility or (II) a “Change of
Control” (as such term is defined in the Credit Agreement in effect on



--------------------------------------------------------------------------------

June 22, 2011 without giving effect to any amendment, supplement, modification
or waiver of such term after June 22, 2011 or any substitution or replacement of
such term under any substitute or replacement credit or financing facility after
June 22, 2011, unless each Purchaser Agent shall have consented in writing
thereto (such consent not to be unreasonably withheld)).

1.2 Exhibit I to the Receivables Purchase Agreement is amended by inserting, in
the appropriate alphabetical order, the following new definitions:

“Credit Agreement” means that certain Credit Agreement, dated as of June 22,
2011, among, inter alia, FleetCor, as borrower, Holdings and Bank of America,
N.A., as administrative agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

1.3 Exhibit I to the Receivables Purchase Agreement is amended by deleting the
definition of “Credit Facility” as it appears therein and replacing it in its
entirety with the following:

“Credit Facility” means the credit facility evidenced by the Credit Agreement
and all other agreements (including, without limitation, any collateral security
agreements), certificates, instruments and documents executed or delivered under
or in connection with the Credit Agreement.

1.4 Exhibit I to the Receivables Purchase Agreement is amended by deleting in
their entirety the following defined terms and definitions thereof from where
they appear therein:

1. “Adjusted Consolidated EBITDA”;

2. “Capital Expenditures”;

3. “Capitalized Leases”;

4. “Consolidated Cash Interest Charges”;

5. “Consolidated EBITDA”;

6. “Consolidated Funded Indebtedness”;

7. “Consolidated Net Income”;

8. “Contractual Obligation”;

9. “Debt Issuance”;

10. “Disqualified Equity Interests”;

11. “Equity Interests”;

12. “Equity Issuance”;

 

2



--------------------------------------------------------------------------------

13. “Foreign Subsidiary”;

14. “Indebtedness Hedge”;

15. “Interest Coverage Ratio”;

16. “Investment”;

17. “Joint Venture”;

18. “JPM”;

19. “Leverage Ratio”;

20. “Luxembourg Holdings 3”;

21. “Net Cash Proceeds”;

22. “Non-Implemented Contractual Obligation Indebtedness”;

23. “Not Otherwise Applied”;

24. “Permitted Acquisition”;

25. “Permitted Equity Issuance”;

26. “Permitted Foreign Acquisition”

27. “Private Label Credit Card Expenditures”

28. “Qualifying IPO”; and

29. “Swap Contract”.

1.5 Section 2(a)(iii) of Exhibit IV to the Receivables Purchase Agreement is
amended by deleting clause (b) thereof in its entirety.

1.6 Clause (j) of Exhibit V of the Receivables Purchase Agreement is deleted and
replaced in its entirety with the following:

(j) (i) the Seller, FleetCor or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding under
the Credit Facility or that is outstanding in a principal amount of at least
$10,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); (ii) any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt and

 

3



--------------------------------------------------------------------------------

shall continue after the applicable grace period, if any, specified in such
agreement (including, without limitation, the Credit Agreement), mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt or to terminate the commitments of the
lenders under such agreement, mortgage, indenture or instrument, or (iii) any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case before the stated maturity thereof;

1.7 Clause (l) of Exhibit V of the Receivables Purchase Agreement is deleted in
its entirety and replaced with “(l) [Reserved]”.

1.8 Clause (n) of Exhibit V of the Receivables Purchase Agreement is deleted in
its entirety and replaced with “(n) [Reserved]”.

1.9 Clause (q) of Exhibit V of the Receivables Purchase Agreement is deleted in
its entirety and replaced with “(q) [Reserved]”.

SECTION 2. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:

(a) representations and warranties made by it in the Transaction Documents are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event; and

(c) the Facility Termination Date has not occurred; and

(d) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Receivables Purchase Agreement, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

SECTION 3. Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as

 

4



--------------------------------------------------------------------------------

amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Receivables
Purchase Agreement other than as set forth herein.

SECTION 4. Effectiveness. This Amendment shall be effective as of the date
hereof provided that the Administrator shall have received:

(a) counterparts of this Amendment duly executed by each of the parties hereto;
and

(b) counterparts of that certain No Proceedings Letter Agreement, dated on or
about the date hereof, executed by Bank of America, N.A., as administrative
agent under the Credit Agreement, in form and substance satisfactory to the
Administrator.

SECTION 5. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 7. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:   /s/ William Falcon Name:   William Falcon Title:   Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for the Market Street Purchaser Group

By:   /s/ Jessica Fabrizi Name:   Jessica Fabrizi Title:   Assistant Vice
President

 

  S-1   

Fifth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Related Committed Purchaser and as Conduit Purchaser

By:   /s/ Karla L. Boyd Name:   Karla L. Boyd Title:   Vice President

 

  S-2   

Fifth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Purchaser Agent for the Atlantic Purchaser Group

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Related Committed Purchaser

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director

 

  S-3   

Fifth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC

as Conduit Purchaser

By:  

Credit Agricole Corporate and Investment Bank,

as attorney-in-fact

 

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director

 

  S-4   

Fifth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

FLEETCOR FUNDING LLC, as Seller By:   /s/ Eric Dey Name:   Eric Dey Title:   CFO

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer By:   /s/ Eric Dey
Name:   Eric Dey Title:   CFO

 

  S-5   

Fifth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement